


110 HR 3244 IH: National Commission on Detainee

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3244
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Abercrombie, Mr.
			 Butterfield, Mr. Doggett,
			 Ms. Schakowsky,
			 Ms. Shea-Porter, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the National Commission on Detainee
		  Treatment.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission on Detainee
			 Treatment Act of 2007.
		2.EstablishmentThere is established a commission to be
			 known as the National Commission on Detainee Treatment (in this
			 Act referred to as the Commission).
		3.Duties of the
			 commissionThe Commission
			 shall conduct a comprehensive review of matters relating to the capture,
			 custody, judicial proceedings, and repatriation of suspected unlawful enemy
			 combatants with the objective of developing a comprehensive report for purposes
			 of section 7.
		4.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of 8 members, to be
			 appointed as follows:
				(1)2
			 members appointed by the majority leader of the Senate.
				(2)2
			 members appointed by the minority leader of the Senate.
				(3)2
			 members appointed by the Speaker of the House of Representatives.
				(4)2
			 members appointed by the minority leader of the House of
			 Representatives.
				(b)Prohibited
			 appointmentsNo member of the Commission shall be a Member of
			 Congress or other elected Federal, State, or local government official.
			(c)Period of
			 appointmentEach member shall be appointed for the life of the
			 Commission.
			(d)VacanciesA
			 vacancy in the Commission shall not affect the power and duties of the
			 Commission but shall be filled in the manner in which the original appointment
			 was made.
			(e)Deadline for
			 appointmentsMembers of the Commission shall be appointed by not
			 later than 30 days after the date of enactment of this Act.
			(f)Initial
			 organization periodNot later than 60 days after the date of
			 enactment of this Act, the Commission shall develop and implement a schedule
			 for completion of the review and report required under section 7.
			(g)Co-chairpersonsThe
			 Commission shall select 2 Co-Chairpersons from among its members.
			(h)CompensationMembers
			 of the Commission shall serve without pay.
			(i)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code, while away from their homes or regular places of
			 business in performance of services for the Commission.
			5.Administration
			(a)Quorum5
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
			(b)Meetings
				(1)In
			 generalThe Commission shall meet at the call of the
			 Co-Chairpersons or a majority of its members.
				(2)Open
			 meetingsEach meeting of the Commission, other than meetings in
			 which classified information is to be discussed, shall be open to the
			 public.
				(c)HearingsThe
			 Commission may hold such hearings and undertake such other activities as the
			 Commission determines to be necessary to carry out its duties.
			(d)Subpoena
			 power
				(1)In
			 generalThe Commission may issue subpoenas requiring the
			 attendance and testimony of witnesses and the production of any evidence
			 relating to any matter under investigation by the Commission. The attendance of
			 witnesses and the production of evidence may be required from any place in the
			 United States at any designated place of hearing within the United
			 States.
				(2)Failure to obey
			 a subpoenaIf a person refuses to obey a subpoena issued under
			 paragraph (1), the Commission may apply to a United States district court for
			 an order requiring that person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. The application may be made within the judicial district where
			 the hearing is conducted or where that person is found, resides, or transacts
			 business. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
				(3)Service of
			 subpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for subpoenas issued by a United States district court under
			 the Federal Rules of Civil Procedure for the United States district
			 courts.
				(4)Service of
			 processAll process of any court to which application is made
			 under paragraph (2) may be served in the judicial district in which the person
			 required to be served resides or may be found.
				6.Director and staff
			 of Commission
			(a)Executive
			 directorThe Commission shall have an Executive Director, who
			 shall be appointed by the Co-Chairpersons of the Commission. To the extent or
			 in the amounts provided in advance in appropriations Acts, the Executive
			 Director shall be paid at a rate equivalent to a rate established for the
			 Senior Executive Service under section 5382 of title 5, United States
			 Code.
			(b)StaffWith
			 the approval of the Commission, the Executive Director may appoint and fix the
			 pay of such additional personnel as the Executive Director determines to be
			 appropriate.
			(c)Actuarial
			 experts and consultantsWith the approval of the Commission, the
			 Executive Director may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code.
			(d)Detail of
			 government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the Federal employee.
			(e)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Co-Chairpersons, the head of that
			 department or agency shall furnish that information to the Commission.
			(f)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			(g)Other
			 resourcesThe Commission shall have reasonable access to
			 materials, resources, statistical data, and other information such Commission
			 determines to be necessary to carry out its duties from the Library of
			 Congress, other agencies and elected representatives of the executive and
			 legislative branches of the Federal Government. The Co-Chairpersons of the
			 Commission shall make requests for such access in writing when
			 necessary.
			7.Report
			(a)ReportNot
			 later than one year after the date on which the 2 Co-Chairpersons are selected,
			 the Commission shall prepare and submit to Congress and the President a final
			 report that contains a detailed statement of the recommendations, findings, and
			 conclusions of the Commission. The appropriate Committees of Congress shall
			 hold hearings on the report.
			(b)Public
			 availabilityThe report submitted under this subsection shall be
			 made available to the public.
			8.TerminationThe Commission shall terminate on the date
			 that is 30 days after the date on which the Commission submits the report
			 required under section 7.
		9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $1,500,000 for fiscal year 2008 to carry out this
			 Act. Such sums shall remain available until expended.
		
